RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2878-14T3

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

L.H.,

     Defendant-Appellant.
_____________________________

              Submitted April 4, 2017 – Decided August 2, 2017

              Before Judges Fisher and Vernoia.

              On appeal from the Superior Court of New
              Jersey, Law Division, Essex County, Indictment
              No. 12-05-1445.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Alicia J. Hubbard, Assistant
              Deputy Public Defender, of counsel and on the
              brief).

              Carolyn A. Murray, Acting Essex County
              Prosecutor, attorney for respondent (Kayla
              Elizabeth Rowe, Special Deputy Attorney
              General/Acting   Assistant Prosecutor,  of
              counsel and on the brief).

PER CURIAM
     Defendant L.H. appeals his conviction and sentence following

a guilty plea. More particularly, he appeals the court's denial

of his motions to suppress his statement to the police and to

suppress an out-of-court identification. We reverse in part and

vacate in part.

                                    I.

     During the summer of 2011, two women were sexually assaulted,

and another woman was the victim of an attempted sexual assault.

Defendant was taken into custody, interrogated about the assaults,

and provided a statement to police. In addition, one of the victims

made an out-of-court identification of defendant in a photo array

presented by the police.

     A grand jury indicted defendant for two counts of first-

degree kidnapping, N.J.S.A. 2C:13-1(b)(1) (counts one and six);

four counts of first-degree aggravated sexual assault, N.J.S.A.

2C:14-2(a)(3) (counts two, three, seven, and eight); three counts

of   second-degree   aggravated     assault,     N.J.S.A.      2C:12-1(b)(1)

(counts   four,   nine,   and   twelve);   two   counts   of   third-degree

terroristic threats, N.J.S.A. 2C:12-3(a) (counts five and ten),

and first-degree attempted aggravated sexual assault, N.J.S.A.

2C:5-1 and 2C:14-2(a)(3) (count eleven). Following the indictment,

defendant moved to suppress the statements he made during the



                                     2                               A-2878-14T3
custodial interrogation and separately to suppress the victim's

out-of-court identification. The court denied defendant's motions.

     Defendant subsequently pled guilty to two counts of first-

degree kidnapping, two counts of first-degree aggravated sexual

assault, and one count of first-degree attempted aggravated sexual

assault. He was sentenced to an aggregate twenty-year custodial

sentence subject to the requirements of the No Early Release Act,

N.J.S.A.    2C:43-7.2,   parole   supervision   for   life   pursuant    to

N.J.S.A. 2C:43-6.4, and Megan's Law, N.J.S.A. 2C:7-2. This appeal

followed.

     On appeal, defendant makes the following arguments:

            POINT I

            BECAUSE THE POLICE OBTAINED A CONFESSION ONLY
            AFTER LYING TO [DEFENDANT] BY SPECIFICALLY
            PROMISING THAT ANY CONVICTION PREMISED UPON
            THE   CONFESSION   WOULD    NOT   RESULT   IN
            INCARCERATION,   THE    STATEMENT   MUST   BE
            SUPPRESSED.

            POINT II

            THE MOTION TO SUPPRESS THE OUT-OF-COURT
            IDENTIFICATION SHOULD HAVE BEEN GRANTED
            BECAUSE THE STATE'S FAILURE TO RECORD THE
            NECESSARY   DETAILS   OF   THE    PHOTOGRAPHIC
            IDENTIFICATION PROCEDURE WAS CONTRARY TO STATE
            V. DELAGADO AND R. 3:11.

                                   II.

     Defendant first argues the court erred by denying his motion

to suppress his statement to police. He claims his statement was

                                    3                             A-2878-14T3
not given voluntarily because the police misled him during the

interrogation by advising him that he would receive counseling,

and would not be jailed, if he spoke with them. We agree.

     When reviewing a trial court's denial of a motion to suppress

a defendant's statement, we must "engage in a 'searching and

critical' review of the record."    State v. Maltese, 222 N.J. 525,

543 (2015) (quoting State v. Hreha, 217 N.J. 368, 381-82 (2014)),

cert. denied, ___ U.S. ___, 136 S. Ct. 1187, 194 L. Ed. 2d 241

(2016). We defer to the trial court's findings supported by

sufficient credible evidence in the record, particularly when they

are grounded in the judge's feel of the case and ability to assess

the witnesses' demeanor and credibility.    State v. Robinson, 200

N.J. 1, 15 (2009); State v. Elders, 192 N.J. 224, 243-44 (2007).

This standard of review applies even where the motion court's

"factfindings [are] based on video or documentary evidence," such

as recordings of custodial interrogations by the police. State v.

S.S., __ N.J. __, __ (2017) (slip op. at 18, 24-25).

     We will not reverse a motion court's findings of fact based

on its review of a recording of a custodial interrogation unless

the findings are clearly erroneous or mistaken. Id. at 16-17.      We

review issues of law de novo. Id. at 25; State v. Shaw, 213 N.J.

398, 411 (2012).



                                4                           A-2878-14T3
      At a hearing challenging the admission of statements made

during a custodial interrogation, the "state must prove beyond a

reasonable doubt that a defendant's confession was voluntary and

was not made because the defendant's will was overborne." State

v. Knight, 183 N.J. 449, 462 (2005). The State must also prove

"the defendant was advised of his rights and knowingly, voluntarily

and intelligently waived them." State v. W.B., 205 N.J. 588, 602

n.3 (2011).

      The determination of whether the State has satisfied its

burden of proving beyond a reasonable doubt a defendant's statement

was voluntary requires "a court to assess 'the totality of the

circumstances, including both the characteristics of the defendant

and the nature of the interrogation.'" Hreha, supra, 217 N.J. at

383 (quoting State v. Galloway, 133 N.J. 631, 654 (1993)). We must

determine "whether, under the totality of the circumstances, the

confession is 'the product of an essentially free and unconstrained

choice by its maker' or whether 'his will has been overborne and

his capacity for self-determination critically impaired.'" State

v.   Pillar,   359    N.J.   Super.    249,   271   (App.   Div.)   (quoting

Schneckloth v. Bustamonte, 412 U.S. 218, 225-26, 93 S. Ct. 2041,

2046-47, 36 L. Ed. 2d 854, 862 (1973)), certif. denied, 177 N.J.

572 (2003). The "factors relevant to that analysis include 'the

suspect's   age,     education   and   intelligence,    advice   concerning

                                       5                             A-2878-14T3
constitutional     rights,     length   of   detention,   whether     the

questioning was repeated and prolonged in nature, and whether

physical punishment and mental exhaustion were involved.'" Hreha,

supra, 217 N.J. at 383 (quoting Galloway, supra, 133 N.J. at 654).

The court should also consider defendant's prior encounters with

law enforcement and the period of time that elapsed between the

administration of Miranda warnings and defendant's confession.

Ibid.

     During   a    custodial    interrogation,   an   officer   may   use

"psychological coercion including trickery and deceit," without

violating a defendant's right against self-incrimination. State

v. Patton, 362 N.J. Super. 16, 29-31 (App. Div.), certif. denied,

178 N.J. 35 (2003)). "[M]isrepresentations by police officers to

the subject of an interrogation are relevant in analyzing the

totality of the circumstances," but "misrepresentations alone are

usually insufficient to justify a determination of involuntariness

or lack of knowledge." State v. Cooper, 151 N.J. 326, 355 (1997)

certif. denied, 528 U.S. 1084, 1205 S. Ct. 809, 145 L. Ed. 2d 681

(2000); accord Pillar, supra, 359 N.J. Super. at 269. "Moreover,

a misrepresentation by police does not render a confession or

waiver involuntary unless the misrepresentation actually induced

the confession."     Pillar, supra, 359 N.J. Super. at 269 (quoting

Cooper, supra, 151 N.J. at 355).

                                    6                            A-2878-14T3
     Likewise, an officer's promise of leniency is a factor in the

totality of circumstances analysis. Hreha, supra, 217 N.J. at 383.

However, "certain promises, if not kept, are so attractive that

they render a resulting confession involuntary." Pillar, supra,

359 N.J. Super. at 273 (quoting Streetman v. Lynaugh, 812 F.2d

950, 957 (5th Cir.), reh'g denied, 818 F.2d 865 (5th Cir. 1987)).

For example, "a promise of immunity in the form of an assurance

by police that a statement would not be used against an accused,

or   would    be    considered   confidential"        renders    a   statement

involuntary. Id. at 269.

     A   court     should   consider   the    circumstances     surrounding     a

promise, including "the nature of the promise, the context in

which the promise was made, the characteristics of the individual

defendant, whether the defendant was informed of his rights, and

whether counsel was present." Hreha, supra, 217 N.J. at 383-84

(quoting     Pillar,    supra,   359       N.J.   Super.   at   271).    "Those

considerations         should    be    assessed        qualitatively,        not

quantitatively, and the presence of even one of those factors may

permit the conclusion that a confession was involuntary." Id. at

384. Whether a statement by a law enforcement officer constitutes

a promise must be viewed from the defendant's perspective. State

v. Fletcher, 380 N.J. Super. 80, 92 (App. Div. 2005).



                                       7                                A-2878-14T3
      Defendant     argues     that   his     statements    were    not   voluntary

because the police misled him by suggesting that if he spoke about

what occurred he would get counseling. Defendant also asserts the

police misled him by making "false promises of no jail time" if

he spoke to them. Defendant contends that as a result of the

officer's tactics, his will was overborne and his confession was

not voluntary. The record supports his arguments.

      Throughout the interrogation the officers told defendant he

needed counseling to address issues he had with women and to

prevent the commission of future acts of sexual assault. They

consistently    advised      him   that     speaking     with     them   would      help

determine the counseling he needed and facilitate his receipt of

counseling.    As   correctly      determined      by    the     trial   court,     the

officer's    statements      about    counseling        alone     did    not    render

defendant's    confession      involuntary       under    the     totality     of   the

circumstances. See, e.g.,          State v. Miller, 76 N.J. 392, 398, 404

(1978) (finding officer's promise to "do all he could to help

defendant" if defendant spoke about the crimes "did not contribute

to   an   'overbearing    of    his   will'"     under     the    totality     of   the

circumstances); Miller v. Fenton, 796 F.2d 598, 610, 612 (3d Cir.

1986) (finding under the same facts, the officer's promise of help

to defendant in obtaining treatment did not constitute a direct



                                          8                                    A-2878-14T3
promise of leniency in the criminal proceedings and did not

overbear defendant's will).

     The officers, however, did not limit their efforts to convince

defendant to speak with them to their statements about counseling.

The officers also promised defendant that if he spoke to them, he

would   not   go   to   jail.   During       an   exchange   with   the   officers

defendant said he was tired, and one of the officers asked if

defendant wanted something to eat or drink. In response, defendant

asked "Am I going to jail tonight? Is this going to be my last

meal or something like that?" The officer replied, "No, no, not

at all."

     Defendant responded to the officer's statement that he would

not go to jail that evening, stating "That's what everybody says."

He then explained that "the last time something happened" and he

"told [the police] the truth," it "quickly happened," indicating

that he was immediately jailed.                   The officers understood the

statement as such. In response, one of the officers said "that's

not gonna happen - it's not gonna go down like that," thus assuring

defendant that unlike in his prior case where he told the truth

and was jailed, that would not happen here.

     The other officer reinforced the false impression, stating

"I tell everybody who I interview in this room the same thing. .

. . I'm gonna lock you up, I'm gonna tell you I'm gonna lock you

                                         9                                 A-2878-14T3
up."   But   the   officer   never    contradicted    the   first   officer's

statement that defendant would not be jailed if he confessed, and

during the interrogation did not tell defendant he would be "locked

up" until after defendant confessed to his involvement in the

sexual assaults.

       Defendant   also   expressed    hesitancy     in   responding   to   the

questions, stating he felt like he was "shooting [himself] in the

foot," and repeating that he would like counseling. The officers

agreed defendant needed counseling, and explained they needed to

obtain his statement about what occurred to "find out exactly

where [defendant was] as far as getting the help [he] need[ed]."

Defendant then asked, "The help I need is not sending me to jail

is it?" Again reinforcing that defendant would receive counseling

and not go to jail if he confessed, the officer responded, "Not

at all. Nobody gets rehabilitated in jail."

       The   officers'    statements       that   information   supplied      by

defendant was required only to provide him with counseling, and

would not result in him being jailed, made a false promise. On

three separate occasions and in three different ways, the officers

assured defendant that if he spoke with them, he would not be put

in jail.

       In State v. Puryear, 441 N.J. Super. 280, 288 (App. Div.

2015), we affirmed the trial court's suppression of a statement

                                      10                               A-2878-14T3
where a detective told the defendant, "[t]he only thing you can

possibly do here is help yourself out. You cannot get yourself in

any more trouble than you're already in. You can only help yourself

out here." The detective then read the defendant his Miranda1

rights and the defendant agreed to speak with the officers. Id.

at 289. We found the officer's instruction "contradicted a key

Miranda    warning"    and    "was    not      a     permissible     interrogation

technique" because the fact that the State sought to admit the

defendant's     statement    showed     that       the   defendant    "could   hurt

himself by giving the statement." Id. at 298.

      Here, the officers' representations that defendant would not

be   jailed     similarly    misled   defendant          by   suggesting   that    a

confession would only help him to obtain counseling, and would not

result in his incarceration. The representations were in direct

contravention of the same key Miranda warning at issue in Puryear:

that anything defendant said could be used against him. Id. at

298; see also Pillar, supra, 359 N.J. Super. at 268 ("A police

officer cannot directly contradict, out of one side of his mouth,

the Miranda warnings just given out of the other.").

      In Fenton, supra, 796 F.2d at 610, the court noted that where

implicit   or    explicit    promises    of        psychiatric   help   suggest    a


1
  Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d
694 (1966).

                                      11                                   A-2878-14T3
defendant will be treated rather than prosecuted, and thereby

trick   the   defendant     into   confessing,       the   confession     may    be

involuntary.     Id.   at   608.   The    court    determined   the   officers'

promises of help in that case did not render the defendant's

confession involuntary because there was "no direct promise of []

leniency" and that "the only outright promise [] made was to get

[the defendant] help with his psychological problem." Id. at 610.

In   contrast,   here   the   officers'       statements    went   well    beyond

promises about counseling. The officers directly assured defendant

that if he spoke with them, he would not be jailed.

      The record also shows that defendant was induced to confess

by the officers' promises. See Pillar, supra, 359 N.J. Super. at

269 ("a misrepresentation by police does not render a confession

or   waiver   involuntary     unless      the     misrepresentation     actually

induced the confession"); cf. Fenton, supra, 796 F.2d                     at 612

(finding the defendant made a statement based on a desire to come

clean rather than on a promise of leniency or psychiatric help).

The officers relied on defendant's desire for counseling as the

sole enticement for defendant to speak with them, and stated they

needed defendant's statement in order to assess his need for

"help." However, it was not until the officers assured defendant

that his statements would not result in incarceration, and that



                                         12                               A-2878-14T3
the "help" they discussed did not include jail, that defendant

admitted his involvement in the offenses.

      We are not persuaded by the contention that because defendant

had a prior encounter with law enforcement, he therefore knew that

the statements he made could result in his incarceration. While

prior encounters with law enforcement are a factor in determining

the voluntariness of a waiver of Miranda rights, Hreha, supra, 217

N.J. at 383, here the officers advised defendant to ignore his

prior encounter with law enforcement by assuring him that situation

was   "different."   As   noted,   following   the   officers'   initial

assurance defendant would not go to jail, defendant explained that

in a prior encounter with the police, he was quickly jailed after

providing a statement. In response, the officers assured defendant

"that's not gonna happen – it's not gonna go down like that."

Thus, the officers told defendant to disregard his prior encounter

with law enforcement.

      We are therefore constrained to conclude that the court erred

by denying the motion to suppress defendant's statement. The court

engaged in a detailed analysis of the circumstances but overlooked

that the officers' false promise of no incarceration directly

negated the Miranda warnings and induced defendant to confess.

Like the officers' promise in Pillar, the assurances defendant

would not go to jail presented an overwhelming enticement to admit

                                   13                            A-2878-14T3
criminal activity without fear of incarceration, and "clearly had

the likelihood of stripping defendant of his 'capacity for self-

determination,'"     Pillar,     supra,    359   N.J.    Super.    at   272-73.

(quoting Schneckloth, supra, 412 U.S. at 225-26, 93 S. Ct. at

2046-47, 36 L. Ed. 2d at 862). It thereby requires the conclusion

that the State failed to establish defendant's statement was

voluntary beyond a reasonable doubt. See id. at 273.

                                       III.

      Defendant also contends the court erred by denying his motion

to suppress the out-of-court identification made by one of the

victims. Defendant argues the out-of-court identification, which

occurred during the fifteenth showing of various photo arrays to

the victim, should have been suppressed because the State failed

to   comply   with   the   recording      requirements     for    out-of-court

identification procedures under Rule 3:112 and the principles

established in State v. Delgado, 188 N.J. 48 (2006).

      In its denial of defendant's motion to suppress the out-of-

court   identification,    the    court    stated   that    determining      the



2
  We do not address defendant's contention the court should have
suppressed the out-of-court identification based on a failure to
comply with Rule 3:11 because the Rule was not in effect in 2011
when the identification procedures took place. Rule 3:11 did not
take effect until September 4, 2012.



                                    14                                  A-2878-14T3
admissibility of an out-of-court identification required analysis

under a two-part test. Citing State v. Madison, 109 N.J. 223

(1988),3 the court found defendant must first demonstrate that the

identification procedure was impermissibly suggestive and then the

court will then consider the reliability of the identification.

The court noted that the second prong of the test required a

determination of whether the impermissible suggestiveness would

lead    to    a     very    substantial     likelihood      of   irreparable

misidentification.

       Applying the Madison standard,4 the court found that "the

composition of the [photo] arrays and manner in which they were

displayed [to the victim here] is not disputed." The court based

its findings on its review of the photo arrays and "information

packets"     that   "were   completed     and   preserved   along   with   the

photographs shown to the witness at the time [she] made her

identification as well as the prior times when she was shown the

photo arrays." Based on the court's review of the photographs and


3
  In Madison, id. at 232, our Supreme Court adopted the standard
established by the United States Supreme Court in Manson v.
Brathwaite, 432 U.S. 98, 97 S. Ct. 2243, 53 L. Ed. 2d 140 (1977).
4
  The out-of-court identification at issue here occurred prior to
our Supreme Court's decision in State v. Henderson, 208 N.J. 208
(2011), which established a new framework for determining the
admissibility of such identifications. The Court held that its
decision applied prospectively. Id. at 302.


                                    15                                A-2878-14T3
packets, it found that during each of the fifteen identification

procedures, the victim was sequentially shown the photographs in

the arrays by a detective not involved in the investigation, and

that the photographs were of individuals having similar physical

features. The court also found each information packet noted the

victim's demeanor when reviewing the photo arrays.

     The court held that defendant failed to make any showing of

impermissible suggestiveness, and therefore was not entitled to a

Wade5 hearing on his suppression motion. The court, however, did

not consider whether the alleged failure to make a record of the

photo array identification procedures in accordance with Delgado

necessitated a hearing on defendant's motion.

     In 2001, the New Jersey Attorney General's Office issued

guidelines "to ensure that identification procedures in this state

minimize the chance of misidentification of a suspect." Delgado,

supra, 188 N.J. at 61 (quoting Attorney General Guidelines for

Preparing and Conducting Photo and Live Lineup Identification

Procedures 1   (Apr.   18,   2001)).   The   guidelines   directed    an

administrator to:

          1. Record   both  identification   and  non-
          identification results in writing, including
          the witness' own words regarding how sure he
          or she is.

5
  United States v. Wade, 388 U.S. 218, 87 S. Ct. 1926, 18 L. Ed.
2d 1149 (1967).

                                 16                            A-2878-14T3
            2. Ensure that the results are signed and
            dated by the witness.

            3. Ensure   that   no  materials    indicating
            previous identification results are visible to
            the witness.

            4. Ensure that the witness does not write on
            or mark any materials that will be used in
            other identification procedures.

            [Ibid. (citing Attorney General Guidelines at
            7).]

      In Delgado, supra, 188 N.J. at 63, the Court exercised its

supervisory powers under Article VI, Section 2, Paragraph 3 of

the New Jersey Constitution and "require[d] that, as a condition

of   the   admissibility   of    an   out-of-court   identification,   law

enforcement officers make a written record detailing the out-of-

court identification procedure, including the place where the

procedure was conducted, the dialogue between the witness and the

interlocutor,    and   the      results." The   Court   stated,   "[w]hen

feasible, a verbatim account of any exchange between the law

enforcement officer and witness should be reduced to writing," and

"[w]hen not feasible, a detailed summary of the identification

should be prepared." Ibid.

      In State v. Smith, 436 N.J. Super. 556, 574 (App. Div. 2014),

we determined the officers failed to comply with Delgado where

their report about a show-up procedure mentioned only that an


                                      17                          A-2878-14T3
officer brought a victim to a suspect "to see if she could make a

positive [identification] on this possible suspect. . . . [and]

[the victim] related right away that he was the one who robbed

her." Id. at 568. We found "[t]he limited comments recorded by

police include [the victim's] identification, but omit what she

was told, her response, or a statement of the specific procedures

employed to effectuate the show-up." Ibid.       We concluded that the

identification   was   not   reliable   under   the   Madison   standard,

because the victim's account of the identification at the hearing,

and the show-up procedure itself, indicated suggestiveness. Id.

at 573.

     Defendant contends the information packets concerning the

fifteen identification procedures do not include the dialogue

between the victim and police as required by Delgado. Although the

court's findings were based on the information packets, they were

not marked in evidence and are not part of the record on appeal.

The court's factual findings, however, suggest that the packets

did not include a verbatim account of the discussions between the

officer and the victim, any showing that a verbatim account was

not feasible, or if not feasible, a detailed account of the

identification. See Delgado, supra, 188 N.J. at 63. Thus, it

appears that as    defendant contends, the police may not have

complied with Delgado's requirements. Indeed, the court did not

                                  18                              A-2878-14T3
make any findings that the information packets satisfied the

requirements in Delgado.

     We are convinced the court erred by denying defendant's

request for a hearing without first considering and making findings

concerning   law      enforcement's   compliance   with   Delgado's

requirements, including whether compliance was feasible. Ibid.

Compliance with the recordation requirements is an issue separate

from whether defendant made a showing of suggestiveness under the

Madison   standard.    The   recording   requirement   "protects    a

defendant's rights allowing examination of whether the procedure

was impermissibly suggestive." Smith, supra, 436 N.J. Super. at

569. The Delgado requirements were intended to permit a defendant

to obtain evidence of suggestiveness. Thus, it would be illogical

to conclude that a defendant's failure to show suggestiveness

precludes a hearing on whether the Delgado requirements were met.

     We therefore vacate the court's denial of defendant's motion

to suppress the out-of-court identification. We remand for the

court to determine whether the police complied with Delgado's

requirements, including whether it was feasible for the police to

have done so. Any fact issues concerning compliance shall be

resolved at an evidentiary hearing. If it is determined there was

a lack of compliance, the court shall conduct such hearings it

deems necessary to determine the admissibility of the out-of-court

                                 19                         A-2878-14T3
identification. See, e.g., id. at 568-73 (finding                 the evidence

presented at an evidentiary hearing showed the identification was

unreliable    where    the   police   recordation   of    an    identification

procedure was deficient under Delgado).

       We add that a failure to properly record the identification

procedures as required under Delgado does not necessarily require

the court to suppress the identification. See            Delgado, supra, 188

N.J. at 64-65 (rejecting defendant's claim that the failure to

make    a   detailed   record    of   the    out-of-court       identification

procedures denied him a fair trial because the defendant learned

the details of every identification and nonidentification through

police reports, a Wade hearing, and the witness's testimony at

trial); State v. Joseph, 426 N.J. Super. 204, 223-24 (App. Div.

2012) (stating that the failure to retain photos from an array

"does not automatically result in the suppression of an out-of-

court identification," but rather, "if not explained, should be

weighed     in   deciding      upon    the   probative         value   of    the

identification") (quoting State v. Janowski, 375 N.J. Super. 1, 9

(App. Div. 2005)).

       Reversed in part, vacated in part. Remanded for further

proceedings in accordance with this opinion. We do not retain

jurisdiction.



                                      20                                A-2878-14T3